UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6462


MICHAEL JOSEPH WAGNER,

                Petitioner - Appellant,

          v.

J. MICHAEL STOUFFER, Commissioner; J. TROVILLIAN, Warden,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-01944-AW)


Submitted:   August 25, 2011                 Decided:   August 30, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Joseph Wagner, Sr., Appellant Pro Se. Michael O’Connor
Doyle, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael    Joseph    Wagner    seeks   to   appeal    the    district

court’s order denying relief on his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2011) petition.          We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the    district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The     district    court’s    final   order    was     entered   on

January 12, 2011, and the notice of appeal was deposited in the

prison’s internal mail system on March 28, 2011.                   See Fed. R.

App.   P.   4(c);    Houston    v.   Lack,   487   U.S.    266,    276   (1988).

Because Wagner failed to file a timely notice of appeal, to

obtain an extension, or to file a timely motion to reopen the

appeal period, we dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        DISMISSED



                                       2